Citation Nr: 0517874	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of 38 U.S.C. Chapter 31 benefits 
retroactive to May 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

Records associated with the veteran's claims file reflect 
active service from October 1962 to November 1970, and from 
March 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination rendered by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran indicated disagreement with that 
decision, and perfected his appeal by submitting a 
substantive appeal (VA Form 9) in February 2004.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, by means of video teleconferencing, in 
February 2005.  The transcript of that hearing has been 
associated with the veteran's VA claims file.


FINDINGS OF FACT

1.  The veteran was eligible to receive Chapter 31 benefits 
beginning in May 2001.

2.  A VA vocational rehabilitation counselor found that the 
courses taken by the veteran between May 2001 and summer 2002 
did not comprise viable training for employment.


CONCLUSION OF LAW

The criteria for payment of 38 U.S.C. Chapter 31 benefits 
retroactive to May 2001 are not met.  38 C.F.R. §§ 21.70, 
21.72, 21.292 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment under 38 U.S.C. Chapter 31 for 
education courses taken by him between May 2001 and 
"summer" 2002.  After a careful review of the evidence of 
record in light of the applicable law, the Board will deny 
the claim.  

Chapter 31 benefits are awarded pursuant to VA vocational 
rehabilitation programs.  The general goal of a vocational 
rehabilitation program is to: (1) evaluate and improve the 
veteran's ability to achieve a vocational goal; (2) provide 
services needed to qualify the veteran for suitable 
employment; (3) enable the veteran to achieve maximum 
independence in daily living; (4) enable the veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. § 21.70(a).  The term 
"vocational rehabilitation program" encompasses services to 
include determining whether a vocational goal is reasonably 
feasible, improving a veteran's potential to participate in a 
program designed to achieve a vocational goal, and enabling a 
veteran to achieve maximum independence in daily living.  
38 C.F.R. § 21.70(b)(1)(i).  Rehabilitation to the point of 
employability may include the services needed to evaluate and 
improve the veteran's ability to undertake training.  
38 C.F.R. § 21.72(a)(1).  

The law provides that only those courses approved by VA shall 
be utilized to provide training and rehabilitation services 
under Chapter 31.  VA staff, in consultation with the 
veteran, will select courses and services needed to carry out 
a veteran's rehabilitation plan.  38 C.F.R. § 21.292(a), (b).  

The basic facts in this case are as follows, and are not in 
dispute.  In 2000, the veteran sought, and was denied, 
vocational rehabilitation benefits under Chapter 31.  
Thereafter, beginning in May 2001 and extending for a period 
of about 14 months, into "summer" 2002, he entered into a 
graduate training program at Atlantic Christian College and 
Seminary (ACCS), not withstanding his lack of an 
undergraduate degree; ACCS waived the requirement that he 
have an undergraduate degree in order for him to embark on a 
program of graduate-level study.  

In April 2002, the veteran again applied for Chapter 31 
vocational rehabilitation benefits, and was found at that 
time to be entitled thereto, with a 50 percent disability 
rating in effect from July 10, 2000.  He subsequently 
requested that the costs he incurred at ACCS for the 14-month 
period between May 2001 and "summer" 2002 be reimbursed 
under this program.  This was denied on the basis that, in 
the judgment of the VA vocational rehabilitation counselor, 
the vocational objective of the veteran required an 
undergraduate social science degree, and that the graduate 
degree (a Master of Arts in Christian Counseling) obtained by 
the veteran during the period in question was not viable 
training for employment in the absence of an undergraduate 
degree.

The regulations cited above show that the authority to 
determine the appropriateness of a vocational rehabilitation 
program, for the purpose of being awarded VA Chapter 31 
benefits, is assigned to VA vocational rehabilitation 
personnel; to reiterate, regulations stipulate that VA staff 
will select the courses and services needed to implement a 
rehabilitation plan, and that only those course approved by 
VA shall be utilized under the aegis of Chapter 31.  
38 C.F.R. § 21.292.  It is a decision based on the expert 
judgment of that personnel, and as such must be given 
deference unless it presents inequities in that it violates 
law or regulation, or is inconsistent with the evidentiary 
record.  

The veteran's primary contention appears to be one couched in 
equity:  because his participation in the course in question 
was approved by ACCS, per force, VA should be responsible for 
payment of the fee.  However, the Board has scrutinized 
appropriate statute and regulation, and finds no support for 
the veteran's contention.  Instead, the decision by the VA 
vocational rehabilitation counselor was in accordance with 
the facts shown and in compliance with applicable law, 
regulations, and guidelines.  In the absence of any 
demonstrated failure by VA to act in compliance therewith, or 
to consider the facts before it, the Board is unwilling to 
substitute its judgment for that of the specialist assigned 
by regulation to evaluate the application.

The question is not whether the veteran was entitled to 
participate in VA vocational rehabilitation programs at the 
time that the expenses in question were incurred.  Such 
entitlement was established in April 2002, effective as of 
July 2000, prior to the date that the veteran began the 
program at issue.  Rather, the question in this case is 
whether the decision of the vocational rehabilitation 
counselor, who relied on his or her judgment to deny the 
veteran's application, can be reviewed by the Board.  The 
Board finds that, inasmuch as the exercise of that judgment 
is by law assigned to the vocational rehabilitation 
counselor, no such review is warranted absent the special 
circumstances referenced above.  

The situation currently before the Board is analogous to a 
claim that a specific course of medical action should, or 
should not, have been undertaken.  In such situations, the 
Board would clearly defer to the judgment of the medical care 
provider; it could not, as part of the adjudicative process, 
question the choices made in the course of furnishing medical 
treatment.  For example, in a hypothetical situation in which 
a veteran claims to need treatment for a left leg disability 
after VA medical personnel have determined that he does not 
have a left leg disability, the Board will not, without 
demonstrated proof of inconsistency in the evidentiary record 
of a violation of law or regulation, interpose its judgment 
in the place of the medical expert, who is the person who has 
the responsibility to make that decision.  Likewise, with 
regard to the claim currently before the Board, the choices 
made by the VA vocational rehabilitation counselor as to the 
appropriateness of a particular course of study in achieving 
the veteran's vocational rehabilitation cannot be "second 
guessed" without a showing of legal error or disregard of 
facts.  There is no such showing in this case.

As a final matter, the Board has considered whether further 
development of the claim should be conducted under the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
However, under the circumstances presented in this case, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, it has 
been held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute].

The record otherwise indicates that the RO has explained to 
the veteran the bases for denial of his claim, as set forth 
in the statement of the case issued in January 2004, and has 
afforded him the opportunity to present information and 
evidence in support of his claim; as noted above, he 
presented testimony before the Board in February 2005 at a 
personal hearing.  The Board also finds that the record is 
complete.  The basic information has been presented to VA, 
and the facts are not in dispute. The Board finds that these 
actions satisfy any duties to notify and assist owed the 
veteran.


ORDER

Payment of 38 U.S.C. Chapter 31 benefits retroactive to May 
2001 is denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


